Citation Nr: 0530558	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-23 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952; he died in April 2000.  The appellant is the veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded this case in June 2001, and in October 
2003, and the case is ready for a decision.  



FINDINGS OF FACT

1.  The veteran died in April 2000 from lung cancer.

2.  At the time of his death, service connection was in 
effect for traumatic arthritis of the lumbosacral spine with 
degenerative disc disease and L-5 radiculopathy, and 
appendectomy scar.  

3.  There is no contemporaneous evidence of lung 
disease/cancer during service or for many years thereafter 
and no evidence attributing the veteran's fatal lung cancer 
to service.

4.  In 1998, the veteran was awarded a TDIU from November 26, 
1996, less than ten years prior to his death.  



CONCLUSIONS OF LAW


1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2005).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its application must 
be considered.  

The record contains a March 2004 letter that told the veteran 
of information and evidence needed to substantiate and 
complete a claim of entitlement to DIC benefits.  An August 
2000 statement of the case, a May 2002 supplemental statement 
of the case, and January 2005 supplemental statement of the 
case all provided detailed regulations concerning service 
connection for the cause of death.  The March 2004 letter 
informed the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran filed claims pre-VCAA and 
eventually received appropriate VCAA notification.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter in the March 2004 letter when the RO wrote:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  The 
latter action is not necessary because, as illustrated 
further below, the record lacks any evidence of a disease 
process associated with the cause of death having occurred 
in, or having been otherwise connected with, military 
service.  As indicated in the October 2003 Board remand, the 
record eventually was supplemented with VA clinical records 
pertaining to the veteran for the time period from July 1992 
to his time of death in April 2000.  It is noted that, in 
fact, these records appear to end with a February 2000 date-
however, there is no indication that records from February 
2000 to April 2000 were somehow excerpted from the records 
request (particularly in an August 2002 Board development 
request).  As illustrated further below, the records obtained 
are sufficient to make a decision on the pending matter.  
Moreover, the appellant did not submit any further evidence, 
or indicate the existence of outstanding and relevant 
evidence, upon receiving March 2004 VCAA notification letter.  

To the extent possible with this case, VA satisfied its 
duties to the veteran.  

Facts

The veteran's service medical records are silent for any 
chronic issue involving the lungs.  

In August 1952, the veteran originally filed a claim of 
service connection for a back injury, and a November 1952 
rating decision granted the claim and assigned a 10 percent 
disability evaluation for arthritis, traumatic, lumbo-sacral.  
The RO also granted service connection for a healed 
appendectomy scar (0 percent).  

The record contains a November 1978 correspondence in which 
the veteran declared that he had to seek help from VA because 
he could not carry his own weight anymore-meaning that he 
was unable to do the work he had had been doing for the past 
seven years.  A February 1979 VA orthopedic treatment 
contained a physician's opinion that the veteran was unable 
to work at a job requiring bending, stooping, and lifting, 
such as a body mechanic, which he had done until May 1978.  
An April 1979 rating decision granted an increased rating of 
20 percent for traumatic arthritis of the lumbosacral spine 
effective January 1979.  The veteran disagreed with the 
determination and the RO issued a statement of the case. 

In May 1980, attached to a VA Form 9, the veteran submitted a 
statement that sought an increased rating, and funding for 
education and training; the veteran detailed that prior to 
1978, he had been able to work and earn a satisfactory 
living.  The veteran included a list of activities that he 
could not perform due to his back problem (i.e., standing, 
sitting, bending, lifting leg, etc.).  

An August 1980 Board decision denied a claim of entitlement 
to a rating in excess of 20 percent for service-connected 
traumatic arthritis of the lumbosacral spine.  The Board 
referred the matter of vocational rehabilitation benefits to 
the RO.  

In September 1985, the veteran again sought an increased 
rating for his back disability, and the RO issued a December 
1985 letter stating that the record lacked medical evidence 
upon which to evaluate the claim.  

The veteran filed a July 1992 VA Form 21-4138 that sought an 
increased rating for his back injury.  Outpatient treatment 
records from the Houston VAMC from April to July 1992 
indicated that the veteran had radiculopathy, and chronic 
back pain.  A February 1993 rating decision granted an 
increased rating of 40 percent.

The record contains VA treatment records from April 1993 to 
July 1994, which basically addressed back issues, a right 
knee complaint, and dermatology issues.  

In August 1995, the veteran filed a VA Form 21-4138 which 
contained his complaints of left leg numbness due to his back 
disability.  VA treatment records from July 1994 to October 
1995 continued to address back problems, and a January 1996 
rating decision continued the 40 percent disability 
evaluation.  

In a January1997 statement, the veteran recounted his 
employment history, and noted that since 1992, meaningful 
employment had been unobtainable; apparently the veteran had 
undergone some job counseling, but did not participate in 
additional education due to the distance and travel expenses.  

In March 1997, the veteran's representative submitted a 
treatment record from Walter P. Sykes, M.D., which indicated 
that the veteran had had great difficulty walking and had to 
be helped getting out of a chair.  The veteran sought an 
increased rating.

An April 1997 rating decision granted an increased rating of 
60 percent from November 26, 1996, (the date of the 
examination by Dr. Sykes).  Thereafter, the veteran filed a 
June 1997 memorandum, via his representative, asserting that 
due to the severity of his service-connected back disability, 
he was unable to obtain or retain substantial gainful 
employment.  The veteran attached a May 1997 letter from Dr. 
Sykes, which referred to impotency, urinary incontinence, 
fecal incontinence, and a severe rectal prolapse, all due to 
in-service injury.  Dr. Sykes indicated that especially due 
to the latter issue and severe back pain, the veteran had 
been unable to hold a job for very long.  

An October 1997 VA examination report contained diagnoses of 
chronic lower back pain, bowel incontinence, and impotency 
claimed secondary to lower back condition.  The examiner 
noted that no other serious health problems were reported by 
the veteran.  The examiner opined that the veteran was not 
employable.  A January 1998 rating decision granted 
entitlement to individual unemployability effective November 
26, 1996, (the date of Dr. Syke's initial assessment of the 
veteran, and the effective date of the grant of a 60 percent 
rating).  It does not appear that the veteran appealed any 
aspect of this decision.

Thereafter, the record contains a certificate of death 
concerning the veteran, with a date of death on April 10, 
2000, and the immediate cause of lung cancer.  The COD was 
signed by a Justice of the Peace.  The RO received the 
appellant's claim for DIC compensation in May 2000 (and the 
appellant had signed the application in April 2000).  

In a July 2000 submission, the appellant asserted that her 
spouse had been totally disabled at the time of his death and 
many, many, years prior to his death because of the service-
connected back disability.  In a statement attached to a 
November 2002 VA Form 9, the appellant mentioned that her 
spouse had breathed poisonous gases in-service when he had 
rescued service members from a burning plane.  

As mentioned above, in June 2001, the Board remanded this 
case-particularly to gather additional medical records 
regarding the veteran's death, which was completed by an 
August 2002 Board development request. 

In this light, the record contains a June 1999 pathology 
report that indicated a final diagnosis of anterior left lung 
mass, small cell carcinoma.  A June 28 medical record 
indicated a diagnosis of small cell lung cancer, and that the 
veteran had been admitted for staging and chemotherapy.  A 
June 28 VA Form 10-1000a contained diagnoses of small cell 
lung cancer, coronary artery disease with complaints of 
angina, and service-connected spinal cord injury.  A progress 
note indicated that the veteran currently smoked a pipe four 
times a day, and did not want to quit at that time.  On June 
30, the veteran complained of severe, searing pain in the 
chest, which an attending physician's assistant related to 
the lung cancer rather than a cardiac problem.  A July 1, 
1999, outpatient treatment note contained an impression of 
newly diagnosed small cell lung cancer, probably limited 
stage.  

According to a September 1999 Houston VA Medical Center 
record, the veteran was not tolerating the chemotherapy.  A 
September 29 discharge summary indicated that the veteran had 
smoked a pipe and cigarettes quantifying two packs a day for 
the last 50 years, and had stopped in May 1999.  In October 
1999, the veteran took morphine, and eventually Percocet.  A 
November 1999 note indicated improvement with the tumor mass.  
A February 2000 nursing telephone contact indicated that the 
veteran requested oxycodone for cancer pain.  

Laws and Regulations

      Service connection for the cause of death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. 
§ 3.22(b).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  

In 1997, the Court interpreted 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), to mean that a surviving spouse could 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it then-existed, permitted a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

Subsequently, National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), addressed a challenge to the validity 
of 38 C.F.R. § 3.22 as amended January 21, 2000.  The Federal 
Circuit held, in part, that 38 C.F.R. § 3.22 as amended was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  

Recently in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court recognized that VA's amendment of 38 C.F.R. § 3.22 
did not have a retroactive impact on 38 U.S.C.A. § 1318 
claims pending prior to the January 2000 change; that is, the 
theory of "hypothetical entitlement" remained relevant for 
claims pending before the amended regulation took effect.  
Id. at 288.  For claims filed after January 2000, however, 
the theory of "hypothetical entitlement" was not a relevant 
consideration.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

III.  Analysis

First, it is noted that appellant's primary contentions 
involve the length of time her spouse was totally disabled, 
rather than the issue of service connection for the cause of 
the veteran's death.  In terms of the latter issue, the 
record lacks competent evidence that the cause of the 
veteran's death was connected to military service.  Though 
the appellant alleged that the veteran had breathed poisonous 
gases (which in turn may have caused lung problems), that 
testimony is not considered to be competent and probative 
under the current state of the law.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that 
laypersons are not qualified to render medial opinions 
regarding the etiology of disabilities).  

In terms of 38 U.S.C.A. § 1318 benefits, because the 
appellant filed her claim after January 2000, the theory of 
"hypothetical entitlement" is not applicable to the case.  
The record indicates that a January 1998 rating decision 
granted a TDIU, effective November 26, 1996.  As such, the 
veteran was in not in receipt of compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death in April 2000.  The 
finality of the January 1998 decision forms the basis of the 
assigned effective date for the veteran's award of individual 
unemployability.  

Moreover, the appellant has not alleged clear and 
unmistakable error (CUE) in that decision, or a VA decision 
concerning service connection, disability evaluation, or 
effective date, and the Board cannot construe the arguments 
presented in this appeal as a CUE motion.  See 38 C.F.R. 
§ 20.1404 ("A motion for a revision of a decision based on 
[CUE] must be in writing, and must be signed by the moving 
party or that party's representative.").  Again, the 
appellant's various submissions, including a June 2002 
correspondence that particularly reviewed the evidence of 
file for the purposes of documenting her spouse's long term 
disability, does not meet the specificity requirements for a 
CUE allegation.  

The timing of the veteran's grant of a total rating based on 
individual unemployability in relation to the date of his 
death did not bring him under the provisions of 38 U.S.C.A. 
§ 1318.  This statute draws a bright line regarding the ten-
year time limit, and Congress has not provided (beyond 
potential examination of CUE in a final decision when 
properly raised) an adjustment of the time limit.  As a 
result, the Board does not have legal justification to grant 
the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


